                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JUSTIN PATE,                             )
     Plaintiff,                          )
                                         )
v.                                       )        CIVIL ACTION: 1:19-00023-KD-B
                                         )
BALDWIN COUNTY, ALABAMA, et al.,         )
    Defendants.                          )

                                     ORDER

      In conjunction with the Order issued on this date, it is ORDERED, ADJUDGED and

DECREED that this case is REMANDED to the Circuit Court of Baldwin County, Alabama

from whence it came.

      DONE and ORDERED this the 14th day of February 2019.

                                      /s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                         1
